911 F.2d 721Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas A. CRUMP, Plaintiff-Appellant,v.PHILIP MORRIS, INCORPORATED, the American Tobacco Company,Attorney General of the Commonwealth of Virginia, SuperiorCourt of the District of Columbia, Attorney General of theUnited States, U.S. Attorney, U.S. District Court,Washington, DC, Defendants-Appellees.
No. 90-3066.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 18, 1990.Rehearing Denied Aug. 14, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, District Judge.  (C/A No. 89-610-R)
Thomas A. Crump, appellant pro se.
Lewis Thomas Booker, Lonnie Dayton Nunley, III, Hunton & Williams, James Crawford Roberts, James Strother Crockett, Jr., Mays & Valentine, Barbara J. Gaden, Office of the Attorney General of Virginia, Robert William Jaspen, Office of the United States Attorney, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.*
PER CURIAM:


1
Thomas A. Crump appeals from the district court's order dismissing this action without prejudice.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Crump v. Philip Morris Inc., CA-89-610-R (E.D.Va. Apr. 13, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Senior Judge Butzner recused himself from consideration of this appeal.  The decision is filed by a quorum of the panel.  28 U.S.C. Sec. 46(d)